Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:

Claims 1-9 are allowable because none of the prior art discloses or fairly suggests a method of controlling an electric power system, comprising: generating a first network topology model of an electric power system; generating a first state estimation based, at least in part, on the first network topology model of the electric power system; generating a first topology error estimation using a binary variable corresponding to a status of a telemetered or non-telemetered switching device; generating a second network topology model of the electric power system based, at least in part, on the first network topology model and the first topology error estimation; generating a second state estimation of the electric power system based, at least in part, on the second network topology model of the electric power system; determining an optimized schedule of power generation based at least in part on the second state estimation; determining an optimized configuration of one or more transmission lines of the plurality of transmission lines, based at least in part on the second state estimation; managing a generated electric power output level; managing a configuration of one or more transmission lines, and in the combination as claimed in claim 1. 
Claims 10-20 are allowable because none of the prior art discloses or fairly suggests an electric power system, comprising: an energy management system comprising: a processor, a memory, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	He et al. (U.S. Pub. 2014/0142909) discloses a power system state estimation method based on set theoretic estimation model. 
	Aganagic et al. (U. S. Patent 10,796,254) discloses a system and method for optimal outage coordination in a power system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867